
	

114 HR 4521 IH: Lake Berryessa Recreation Enhancement Act of 2016
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4521
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2016
			Mr. Thompson of California (for himself, Mr. Becerra, Mr. Benishek, Mr. Bera, Mr. Bilirakis, Mr. Bishop of Georgia, Mr. Blumenauer, Mr. Boustany, Mr. Brady of Pennsylvania, Mr. Brady of Texas, Ms. Brownley of California, Mr. Buchanan, Mr. Calvert, Mr. Cárdenas, Mr. Carney, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cohen, Mr. Cole, Mr. Connolly, Mr. Conyers, Mr. Cook, Mr. Cooper, Mr. Costa, Mr. Crenshaw, Mr. Crowley, Mrs. Davis of California, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Mr. Dent, Ms. Edwards, Ms. Eshoo, Ms. Esty, Mr. Farr, Mr. Fattah, Mr. Fitzpatrick, Mr. Garamendi, Mr. Grijalva, Mr. Ruppersberger, Mr. Ryan of Ohio, Ms. Schakowsky, Mr. Schiff, Mr. David Scott of Georgia, Mr. Sessions, Ms. Sewell of Alabama, Mr. Shimkus, Ms. Sinema, Mr. Sires, Ms. Slaughter, Ms. Speier, Mr. Swalwell of California, Mr. Takano, Mr. Tiberi, Ms. Titus, Mr. Tonko, Mr. Vargas, Mr. Walz, Ms. Maxine Waters of California, Mr. Westmoreland, Ms. Wilson of Florida, Mr. Young of Alaska, Mr. Capuano, Mr. Carson of Indiana, Mr. Doggett, Mr. Michael F. Doyle of Pennsylvania, Mr. Engel, Ms. Gabbard, Mr. Grayson, Mr. Heck of Washington, Mr. Himes, Mr. Keating, Mr. Kennedy, Mr. Kilmer, Ms. Kuster, Mr. Levin, Mr. Lewis, Mrs. Lowey, Mr. Neal, Mr. Hastings, Mr. Honda, Mr. Huffman, Mr. Hunter, Mr. Israel, Mr. Johnson of Georgia, Ms. Eddie Bernice Johnson of Texas, Ms. Kaptur, Mr. King of New York, Mr. LaMalfa, Mr. Langevin, Mr. Larson of Connecticut, Mr. Latta, Ms. Lee, Mr. LoBiondo, Ms. Lofgren, Mr. Lowenthal, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McDermott, Mr. McNerney, Mr. Meehan, Ms. Meng, Ms. Moore, Mr. Murphy of Florida, Mrs. Napolitano, Mr. Nolan, Mr. Nunes, Mr. O’Rourke, Mr. Pascrell, Mr. Perlmutter, Ms. Pingree, Mr. Pocan, Mr. Poe of Texas, Mr. Polis, Mr. Rangel, Ms. Roybal-Allard, Mr. Price of North Carolina, Mr. Ruiz, Ms. Linda T. Sánchez of California, Mr. Sherman, Mr. Van Hollen, Mr. Veasey, Mr. Vela, Ms. Velázquez, Mr. Yarmuth, Ms. Bonamici, Ms. DelBene, Ms. Bass, Ms. Judy Chu of California, Ms. Hahn, Mr. Higgins, Mr. Kind, Mr. McGovern, Mr. Peters, Mr. Peterson, Mr. Smith of Washington, Mr. Visclosky, Ms. Wasserman Schultz, Mr. Welch, Mrs. Capps, Mr. DeFazio, Mr. Kildee, Mrs. Beatty, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mr. Deutch, Ms. Frankel of Florida, Mr. Hoyer, Ms. Jackson Lee, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To transfer recreational management authority for Lake Berryessa in the State of California from
			 the Bureau of Reclamation to the Bureau of Land Management, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Lake Berryessa Recreation Enhancement Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					Sec. 4. Establishment of Lake Berryessa Recreation Area.
					Sec. 5. Management of Recreation Area.
					Sec. 6. Concessions permits and agreements.
					Sec. 7. Continued authorities of Commissioner of Reclamation.
					Sec. 8. Existing authorizations.
				
			2.Findings; purposes
 (a)FindingsCongress finds that— (1)the Monticello Dam—
 (A)was authorized by the Reclamation Project Act of 1939 (53 Stat. 1187); (B)resulted in the formation of Lake Berryessa; and
 (C)is operated by the Bureau of Reclamation; (2)Lake Berryessa—
 (A)covers approximately 28,915 acres of surface water and land; (B)has 165 miles of shoreline;
 (C)has a 2,000-acre wildlife area on the east side; (D)is located less than 100 miles from both Sacramento and San Francisco, California; and
 (E)has become an important regional recreation destination; and (3)the recreational use at Lake Berryessa generates tourism that is important to local economies.
 (b)PurposesThe purposes of this Act are— (1)to provide diverse, high-quality recreational facilities and services on Lake Berryessa and the surrounding lands;
 (2)to conserve the natural, scenic, scientific, historic, and other resource values contributing to the public use and enjoyment of that land and water;
 (3)to promote cooperation between the Federal Government and private entities to manage that exceptional resource; and
 (4)to establish the Lake Berryessa Recreation Area and transfer administrative jurisdiction over certain Federal land for management as public lands by the Bureau of Land Management as part of that area.
 3.DefinitionsIn this Act: (1)DamThe term Dam means—
 (A)the Monticello Dam; and (B)any facility relating to the Monticello Dam.
 (2)Recreation areaThe term Recreation Area means the Lake Berryessa Recreation Area designated by section 4(a). (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)StateThe term State means the State of California. 4.Establishment of Lake Berryessa Recreation Area (a)EstablishmentSubject to valid existing rights, the approximately ___ acres of land administered by the Bureau of Reclamation that is underlying or adjacent to Lake Berryessa and is identified as ___ on the map dated ___, including any improvements thereon, are hereby established as the Lake Berryessa Recreation Area.
 (b)Transfer of administrative jurisdictionAdministrative jurisdiction over the Recreation Area is transferred from the Bureau of Reclamation to the Bureau of Land Management.
 (c)Transfer of ownership of personal propertyThe Bureau of Reclamation may transfer to the Bureau of Land Management, without compensation, administrative jurisdiction over items of personal property used in the administration of the Recreation Area.
			5.Management of Recreation Area
 (a)In generalSubject to valid existing rights, the Secretary shall manage and administer the Recreation Area in accordance with this Act, sections 601 through 604 of Public Law 93–493, and the laws (including regulations) applicable to land under the administrative jurisdiction of the Bureau of Land Management.
			(b)Comprehensive management plan
 (1)In generalThe Secretary shall develop a management plan for the administration and management of the Recreation Area.
 (2)Development of management planFor purposes of this Act, the Secretary may use or adopt, in whole or part— (A)the recreational use plan adopted by the Bureau of Reclamation on June 2, 2006, or may develop a new management plan; and
 (B)any concessions planning or environmental documents prepared by or for the Bureau of Reclamation for the Recreation Area.
 (3)NEPAThe decision to use or adopt, in whole or part, any document referenced in paragraph (2) shall not constitute a major Federal action for the purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). This decision is not subject to judicial review.
 (4)ApplicabilityNothing in this Act requires an immediate revision or amendment to any plan for the Recreation Area.
 (5)Recreational safety and securitySubject to paragraph (5), the Secretary of the Interior may establish guidelines and restrictions on recreational uses to ensure the safety and security of recreational users in Recreational Area.
 (c)FundingFor the purposes of managing and administering the Recreation Area during a transition period not to exceed five years after the date of enactment of this Act, the Secretary may transfer funds from the Bureau of Reclamation to the Bureau of Land Management-Management of Lands and Resources account, to remain available until expended, for the administration the Recreation Area.
 (d)Recreational usesNothing in this Act or the comprehensive management plan for the Recreation Area shall prohibit historical or existing authorized recreational uses, including motorized use, from occurring in the Recreation Area.
			6.Concessions permits and agreements
 (a)In GeneralThe Secretary is authorized to issue recreation concession permits, including at the Recreation Area, to allow a third party to provide facilities and services to visitors on lands and waters managed by the Bureau of Land Management in support of outdoor recreational opportunities in accordance with an applicable land use plan. Any such permit shall not constitute a contract for the procurement of goods and services for the benefit of the government or otherwise.
 (b)Compensation to the governmentEach permit issued under this section shall provide for monetary compensation, including franchise fees, to the Federal Government for the rights and privileges provided.
 (c)RegulationsThe Secretary shall promulgate regulations to facilitate the implementation of this section. (d)RevenuesRevenues collected under this section shall be deposited into an account in the Treasury, and shall remain available until expended for managing and enhancing the public lands at the specific area where the revenues are collected.
			(e)Existing Agreements at Lake Berryessa Recreation Area
 (1)Continuation of agreementsFacilities and services provided in the Recreation Area under existing recreation concessions and recreation lease agreements with the Bureau of Reclamation, including agreements for campgrounds and marinas, may continue pursuant to the terms and conditions of each agreement.
 (2)Extension of agreementsThe Secretary may extend an existing recreation concessions and recreation lease agreement at the Recreation Area after expiration for a period not to exceed 3 years to allow continuation of services during the transition.
 (3)Reduction in Federal costsTo reduce Federal costs in administering this subsection, the issuance of new agreements or concession permits for activities within the Recreation Area that have been considered and permitted by the Bureau of Reclamation under previous analysis, that are similar to existing uses, or that are not inconsistent with approved uses and will not substantially increase the use of an area, shall not constitute a major Federal action for the purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				7.Continued authorities of Commissioner of Reclamation
 (a)In generalThe Commissioner of Reclamation shall continue to administer and operate— (1)the Dam; and
 (2)any power facility relating to the Dam. (b)EffectsNothing in this Act or any subsequent management plan shall—
 (1)impair the ability of the Bureau of Reclamation and its managing partners to operate, maintain, or manage Monticello Dam, Lake Berryessa, and other Solano Project facilities in accordance with authorized purposes;
 (2)affect the use or allocation, in existence on the date of the enactment of this Act, of any water, water right, or interest in water;
 (3)affect any vested absolute or decreed conditional water right in existence on the date of the enactment of this Act, including any water right held by the United States;
 (4)affect any interstate water compact in existence on the date of the enactment of this Act; (5)authorize or impose any new reserved Federal water rights;
 (6)relinquish or reduce any water rights reserved or appropriated by the United States in the State on or before the date of the enactment of this Act; or
 (7)modify, change, or supersede any water contract or agreements approved or administered by the Bureau of Reclamation or Solano County Water Agency or Solano Irrigation District.
				8.Existing authorizations
 (a)In generalExcept as otherwise provided in this Act, nothing in this Act affects any authorization in effect as of the date of the enactment of this Act made by any department or agency of the Federal Government for the use of land or water located in the Recreation Area (referred to in this section as an existing authorization).
 (b)Assumption of existing authorizationNot later than 1 year after the date of the enactment of this Act, the Secretary shall assume the administration of any existing authorization, with such revisions as necessary to align the authorization with existing law and policies of the Bureau of Land Management.
 (c)Renewal of existing authorizationThe renewal of any existing authorization shall be made in accordance with such terms and conditions as the Secretary may prescribe.
			
